TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 27, 2022



                                      NO. 03-21-00675-CV


                                     Jason Hodge, Appellant

                                                 v.

  Amanda Carter, Independent Administrator of the Estate of Quinton Hodge, Jr., a/k/a
                        J. Q. Hodge, Jr., Deceased, Appellee




        APPEAL FROM THE 335TH DISTRICT COURT OF LEE COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE TRIANA


This is an appeal from the judgment signed by the trial court on December 8, 2021. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to

this appeal, both in this Court and in the court below.